        Case 2:19-cr-00545-GJP Document 71 Filed 01/06/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                              CRIMINAL ACTION
                                                       NO. 19-00545
JESSE GOLDEN


                                      ORDER

      AND NOW, this 6th day of January 2021, upon consideration of Defendant’s

Motion for Pretrial Release (ECF No. 62) and Supplemental Motion (ECF No. 64), the

Government’s Response (ECF No. 66) and Defendant and the Government’s

Memoranda responding to the Court’s Order for additional briefing (ECF Nos. 67–69), it

is hereby ORDERED that Defendant’s Motion is DENIED for the reasons set forth in

the accompanying Memorandum.




                                              BY THE COURT:



                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.




                                          1
